*296OPINION

Per Curiam:

Appellant was charged by information with possession of a controlled substance, a felony under NRS 453.336, and furnishing a controlled substance, a felony under NRS 453.321. In return for the dismissal of the charge of furnishing a controlled substance, appellant entered a solemn plea of guilty to the possession charge. In this appeal, submitted pursuant to Anders v. California, 386 U.S. 738 (1967), and Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969), appellant contends his guilty plea was not made voluntarily and intelligently. We disagree.
The record affirmatively shows the plea was voluntary, not coerced, and not the result of a promise of leniency, and that appellant, who was represented by counsel, understood the nature of the charge, the consequences of his plea, and knowingly and understanding^ waived the right to trial by jury, the right to confront his accusers, and the privilege against self-incrimination. Under these circumstances, appellant’s contention is without merit. Heffley v. Warden, 89 Nev. 573, 516 P.2d 1403 (1973); Higby v. Sheriff, 86 Nev. 774, 476 P.2d 959 (1970).
Affirmed.1

 The Governor, pursuant to Article IV, § 4 of the Constitution, designated District Judge William P. Beko to sit for Mr. Justice Manoukian, who voluntarily disqualified himself and took no part in the decision.